Order, Supreme Court, New York County, entered August 25, 1977, granting the wife interim alimony of $75 per week and support for the three infant children in the total sum of $300 per week, and a counsel fee of $4,000, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing said pendente lite alimony to $50 per week and the support for the three infant children to $200 per week, and reducing the counsel fee to $2,000 with leave to renew at trial, and otherwise affirmed, without costs or disbursements. An order of this court entered October 6, 1977 conditioned the grant of a stay of the order for alimony, support and counsel fees pending appeal, upon the payment from that date of the same amount which we now direct. The husband consented to paying those amounts directed for alimony and support. The correct award should be determined by the Trial Justice upon all the pertinent evidence, as should the amount of counsel fee. Our review of the record indicates that the award of interim support and counsel fee was excessive to the extent indicated, effective commencing with the date of October 6, 1977. Concur—Kupferman, J. P., Lupiano, Evans and Markewich, JJ.